Citation Nr: 0008868	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than June 9, 1992, 
for a total rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision that denied an 
effective date earlier than February 2, 1994, for the 
assignment of a 50 percent rating for PTSD, and denied an 
increased evaluation for this disorder.  A March 1998 Board 
decision granted an increased evaluation of 100 percent for 
the PTSD and remanded the issue of entitlement to an 
effective date earlier than February 2, 1994, for the 
assignment of a 50 percent rating for PTSD to the RO for 
additional action.

A June 1998 RO rating decision assigned a total rating for 
the PTSD, effective from February 2, 1994.  On June 19, 1998, 
the veteran and his representative were sent a supplemental 
statement of the case with regard to this action.  In July 
1998, the veteran's representative withdrew the veteran's 
appeal on the issue of entitlement to an effective date 
earlier than February 2, 1994, for the assignment of a 
50 percent rating.  On August 18, 1998, the representative 
notified the RO that the veteran wanted to continue with this 
appeal.  Since this notice was received within 60 days of 
issuance of the supplemental statement of the case in June 
1998, the Board finds that the veteran's appeal with the 
issue of entitlement to an effective date earlier than 
February 2, 1994, for the assignment of a 50 percent rating 
for PTSD is still active.  38 C.F.R. § 20.204 (1999).

A June 1999 RO rating decision assigned an earlier effective 
date of June 9, 1992, for the total rating for the PTSD.  The 
veteran continues to disagree with the effective date 
assigned for the evaluation for the PTSD.  Hence, the issue 
for appellate consideration has been reclassified as shown on 
the first page of this decision.


REMAND

Recent statements from the veteran when read in conjunction 
with statements in his substantive appeal show that he is 
claiming clear and unmistakable error (CUE) in the March 1947 
and May 1954 RO rating decisions that decreased the 
evaluation for his service-connected mental disorder from 50 
to 30 percent ("psychoneurosis, anxiety") and from 30 to 
10 percent ("anxiety reaction"), respectively.  This claim 
is inextricably intertwined to the issue being considered in 
this appeal and these claims should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A review of the record shows that the veteran and his 
representative were not sent a supplemental statement of the 
case following the June 1999 RO rating decision that assigned 
an earlier effective date for the total rating for the PTSD.  
Due process requires that they be sent an appropriate 
supplemental statement of the case.  38 C.F.R. § 19.31 
(1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the issue of 
whether there was CUE in the March 1947 
and May 1954 RO rating decisions that 
decreased the evaluation for the service-
connected mental disorder from 50 to 
30 percent and from 30 to 10 percent, 
respectively.

2.  After the above action, the RO should 
send the veteran and his representative 
an appropriate supplemental statement of 
the case.  They should be notified that a 
substantive appeal must be filed within 
60 days with respect to any new issue in 
order to have that matter considered with 
this appeal.  38 C.F.R. § 20.302(c) 
(1999).  This applies to the as yet 
unadjudicated claims of CUE in the rating 
decisions of March 1947 and May 1954.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


